Citation Nr: 0841388	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-11 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
disability and, if so, whether service connection is now 
warranted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
November 1984.  She had periods of active duty with the Army 
Reserves from 1988 to 1994.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an April 2004 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matter was remanded by the Board 
in March 2007 in order to give the veteran notice required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), and to obtain VA 
medical records.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AMC issued a supplemental statement of the case (SSOC) 
dated in June 2007 after deciding that new and material 
evidence had not been submitted.  Subsequently, in August 
2007 the AMC received from the RO in Lincoln, Nebraska 
medical evidence submitted to the RO by the veteran's 
representative.  In late September 2007 the AMC received 
medical evidence submitted by the veteran.  There was delay 
in associating the evidence with the claims file, apparently 
because of confusion as to where the veteran's claims file 
was located.  None of this new evidence was considered by the 
AMC/RO and there was no SSOC issued subsequent to the June 
2007 SSOC.  In April 2008, the veteran wrote to her 
congressman and contended she was diagnosed with a condition 
called Calcaneonavicular coalition.  This appears to be based 
on an August 2007 X-ray from Christian Hospital, which, of 
course, was not considered in the June 2007 SSOC.  

Pursuant to 38 C.F.R. § 20.1304(c) (2008), any additional 
pertinent evidence received by the Board that has not already 
been considered by the agency of original jurisdiction (AOJ) 
must be referred to the AOJ for initial review unless there 
has been a waiver of such referral by the claimant.  In this 
case, there has been no waiver.  Thus, the case is remanded 
to the AMC to consider the evidence and conduct any further 
development deemed appropriate.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal in light 
of all of the evidence of record.  If the 
benefit is not granted, furnish the 
veteran and his representative with an 
SSOC and afford an opportunity to respond 
before returning the record to the Board 
for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




